   8:19-cr-00303-LSC-SMB Doc # 38 Filed: 06/23/20 Page 1 of 1 - Page ID # 69



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:19CR303

       vs.
                                                                    ORDER
ROBERT A. TIGER.

                     Defendant.


This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[37]. Counsel seeks additional time to complete his treatment program at NOVA. For
good cause shown,

      IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [37] is
granted, as follows:

      1. The jury trial, now set for July 7, 2020, is continued to September 22, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and September 22, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      Dated this 23rd day of April 2020.

                                           BY THE COURT:

                                           s/Susan M. Bazis
                                           United States Magistrate Judge
